FINAL REJECTION 
The remarks in the response has been taken into consideration but have not convinced the examiner that the grounds for rejection under 35 USC 251 are without merit.  Consequently, the rejection is repeated and made final. 
The prior office action was erroneously label as a final action.  The action was the first action on the merits so it was a non-final action.  The response has been treated as re response to a non-final action.  This second action on the merits is made final.
Claim Rejection; 35 U.S.C. 112
The claim rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
While section (A) of MPEP 1414 II states that a “change or departure from the original specification or claims represents an "error" in the original patent under 35 U.S.C. 251,” applicant has overlooked the similarly relevant sections (B) and (C).
(B) “… A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. The corresponding corrective action which has been taken to correct the original patent need not be identified in the oath/declaration. If the initial reissue oath/declaration "states at least one error" in the original patent, and, in addition, recites the specific corrective action taken in the reissue application, the oath/declaration would be considered acceptable, even though the corrective action statement is not required.”

(C) “It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will 

A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.

Likewise, a statement of the error as "…the inclusion of claims 3-5 which were unduly broad…" and then canceling claims 3-5, would not be considered a sufficient "error" statement because applicant has not pointed out what the canceled claims lacked that the remaining claims contain. The statement of what the remaining claims contain need not identify specific limitations, but rather may provide a general identification, such as "Claims 3-5 did not provide for any of the tracking mechanisms of claims 6-12, nor did they provide an attachment mechanism such as those in claims 1-2 and 9-16."


	The examiner believes that the present statement “whereas the reissue application presents an additional embodiment, as illustrated in the new sheets, with certain features in broken lines” is akin to "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure," which is considered insufficient under section (C). 
Drawings 
The amended drawings do comply with 37 CFR. 1.173 because they lack proper labeling.
Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled."  In the present situation, every view which has been amended, must be labeled as such.   See the examples below:

    PNG
    media_image1.png
    436
    680
    media_image1.png
    Greyscale

Conclusion
The claim is finally rejected under 35 U.S.C. 251.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip S. Hyder whose telephone number is 571- 272-2621.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Susan Krakower, can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


								/Philip  S. Hyder/
Primary Examiner, Art Unit 2917
Feb. 1, 2022